MEMORANDUM **
Richard C. Gilbert appeals the district court’s summary judgment in favor of KNBC in his action alleging violations of the Satellite Home Viewer Act, 17 U.S.C. § 119, and the unconstitutionally of that act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo grants of summary judgment, Robi v. Reed, 173 F.3d 736, 739 (9th Cir.), cert. denied, 528 U.S. 952, 120 S.Ct. 875, 145 L.Ed.2d 293 (1999), and questions of mootness, Di Giorgio v. Lee (In re Di Giorgio), 134 F.3d 971, 974 (9th Cir.1998). We affirm.
Because KNBC granted Gilbert’s waiver, the district court correctly dismissed Gilbert’s claims for injunctive relief as moot. See United States v. Geophysical Corp., 732 F.2d 693, 698 (9th Cir.1984). Because intervening legislative amendments to the Satellite Home Viewer Act have eliminated the need to obtain waivers, the district court did not err in dismissing as moot Gilbert’s claim for a declaratory judgment on the Satellite Home Viewer Act in effect prior to November 29, 1999. See Bunker Ltd. Partnership v. United States, 820 F.2d 308, 311 (9th Cir.1987). Because a ruling on the amendments to the Satellite Home Viewer Act would constitute an improper advisory opinion, the district court did not err in dismissing Gilbert’s claims for a declaratory judgment. See id. at 313.
Gilbert’s contentions regarding the Emergency Alert System are considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.